        Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 1 of 10
                                                                                                             Flt:Eojy A W  -       o.c'


                                       .
                                                                                                              Jun 14,2021
        .                        .                                                                             jquarj
                                                                                                                    ..
                                                                                                                     j
                                                                                                                     qy.wjx tr
.                                                                                                             $kERg.usx
                                                                                                              c       s()1
                                                                                                                         :SJtcT.
                                               UM TED STAI'ES DISTRICT CO IJR T                                .7.OFI
                                                                                                                    -1.q.nMIAMI.
                                               SOU TH ERN DISTRICT OF FLORIDA
                                 21-20347-C R -A LT O NA G A /TO R R ES
                                               Case(
                                                   Nb.   -

                                                         18U.S.C.j371
.                                                        18U.s.C.j982(a)(7)       '
                    UM TED STATES OF AM ERICA

                    VS.

                    YANAY SIDE LOS AN GELES BATISTA ,
                        a/k/a KdYanaisy Batista Lleo,''
                                                  Defendant.           '
                                                                   /                                                           '

                                                              > FO RM ATION

                          TheActingUnhedStatesAttimeycharges'
                                                            that:'                                    '                 .
                                                       GENER AI.AT,LEGATION S
                                                          -




                          Ata11timesrelevu ttothlsInformation:
                                                         TheM edîcare Prorram                        '

                           1.        TheMedicazeProgram (Medicare)wasafederalpzogra!ù thatprovidedf'
                                                                                                   reeor
                    beiow-costhealth carebenefitsto certainindividuals,pdmarily theelderly,blind,anddisabled.

                    M edicarewasadministeredbytheCentersforM edicareandMedicaidSerkices(CM S),afederal
    .               agencyundertheUnited S'
                                          tatesDepm mentofHealthan.
                                                                  dHumanSewices(11HS).lndividuals                                   ,
                    who receivedbeaeftstm derM edicarew ere comm only refen'ed to asM edicareS'benefciarles.''

                           2,        The M edicare program wasdivided into different'tparts.'' PartD ofM edicaze
                    subsidizedthecostsofpreécription drugsforM edicarebenejiciariesintheUnited States.                     '
                                                   .

                           3.        In orderto receivePartD benests,a beneficiary m ustbe eprolled in a M edlcare

            '       drug plan.M edicare drug plans w ere operated by private companies approved and funded by          l
                             ,


                    M edicare. RhoqecompanieswereoAen referred to as&ug plan sponsors. A benefciary in a'

                                                                                                         l



                J                                              .
    Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 2 of 10
1     1




          M edicare drtzg plan could fillaprescription ataphnrmacy and usehisorherplmlto pay forsom e

          oral1ofthe prescription.                                ,



                 4.     A phannacy could participate in PartD by entering a retailnetw ork agreem ent

          with oneormorePhannacy BenefitManagers(PBMs). Each PBM acted on behalfofoneor
          moreM edicaredrugplans.Through aplan'sPBM ,apharmacy couldjointheplan'snetwork.
          W hen a PartD beneficiary presented a prescription to a phnrmacy,the pharm acy subm itted a

          claim to the PBM that represented the beneficiary's M edicare drug plan. The plan or PBM

          determ ined w hetherthe pharm acy w as entitled to paym entfor each claim and periodically paid

          the phnrm acy for outstanding claim s. The drug plan's sponsor reim bursed the PBM for its

          paym entsto thepharm acy.

                 5.     To obtain paym entfrom aPBM fora claim ,pharm aciestypically subm itted claim s

          electronically viatheintemet.Theclaim required certainimportantinformation,including:(a)
          thebeneficiary's name énd Health lnsurance Claim Nllmber(HICN)orother identification
          nllmber;(b)adescriptionofthehealthcarebenefit,item,orservicethatwasprovidedorsupplied
          tothebeneticiary;(c)thebillingcodesforthebenefit,item,orservice;(d)thedateuponwhich
          thebenefit,item,orservicewasprovidedorsuppliedto'
                                                          thebenefciary;and(e)thennmeofthe
          refening physician or otherhealth care provider,asw ellas a unique identifying nllm ber,known

          eitherasthe Unique Physician Identification Nllmber(UPINI orNationalProviderIdentifier
          @ P1).
                 6.     W hen a pharmacy submitted a claim to a PBM ,the pharmacy certified thatthe
          contentsofthe claim w ere true,correct,com plete,and thattheclaim wasprepared in com pliance

          w ith the law s alld regulations govem ing the M edicare program .The subm itting pharm acy also

          certified thatthe prescdption drugs being billed w ere prescribed and w ere in factprovided as
                                                                                                      '
                                                                                               j




                                                         2
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 3 of 10




   billed.

                   M edicare w as a tthealth care benefit progrnm ,'' as defined by Title 18,United

    StatesCode,Section24(b),and aLsFederalhealth careprogram,''asdefmedbyTitle42,Uhited
    StatesCode,Section 1320a-7b(t).
                                 Defendantand Related Entifim

                  Maggy Phanuacy Discount,lnc.(Maggy Phnrmacy)was a Florida corporation,
   located at1255 W 46 Street,Store5,Rialeah,Floridw thatdid businessin M iami-Dade Cotmty
   PUrportediyprovidingprescriptiondrugstoM edicarebeneficiaries.

             9.    DefendantYAN AY SID E LO S A NG ELES BATISTA ,a/k/a çtY anaisy Batista

   Lleo'',a residentofM iam i-Dade County,wasthepharmacy m anageratM aggy Pharmacy.

     Conspiracv to D efraud the United Statesand To Pav and Receive H ealth c are K ickbacks
                                                                             -   --   --


                                          (18U.S.C.j371)
           From in oraround Septem berof2016,lllrough in oraround A prilof2019,in M iam i-D ade

   County,intheSouthernDistrictofFlorida,and elsewhere,thedefendant,

                             Y ANAY SID E LO S AN GELES BATISTA,
                                  a/k/a çsY anaisy Batista Lleo,M

    did willfully,thatis,with the intentto furtherthe objectsofthe conspiracy,and lmowingly
   com bine,conspire,confederate and agree with others,known and llnknown to the A cting U nited

    StatesA'
           ttorlley,to defraud theU nited Statesby im pairing,im peding,obstructing,and defeating

    tluough deceitf'ul and dishonest m eans,the law ful governm ent fllnctions of the United States

    Departm ent of Hea1th and Htzman Services in its adm inistration and oversightof the M edicare

    progrnm in violation ofTitle 18,U nited StatesCode,Section 371,andto com m itcertain offenses

    againstthe U nited States,thatis2

             a. toviolateTitle42,UnitedStatesCode,Section 1320a-7b@)(1)(A),bylcnowinglyand


                                                   3
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 4 of 10




                                                         '

   willfullysolicitingandreceivingany remtmeration,includingkickbacksatltlbribes,directly and
   indirectly,overtly and covelly,in cash and in ldnd,in return forrefening an individualto aperson

   forthe farnishing and arranging forthefurrlishing ofany item and serviceforwhich paym entm ay

   be m ade in wholeorin pal'tby a Federalhealth care progrnm ,thatis,M edicare;and

          b.     toviolateTitle42,UrlitedStatesCode,Section 1320a-7b(b)(2)(B),byknowingly
   and willfully offering and paying any rem uneration,including kickbacksand bribes,directly and

   indirectly,overtly and covertly,in cash and in kind,to aperson to inducesuch person to purchase,

   order, arrange for,and recomm end purchasing and ordering any item and service for which

   paym entm ay be m ade in whole and in partby a Federalhealth care program ,thatis,M edicare.

                                    Purpose ofthe C onspiracy

           10.   Itwas the purpose ofthe conspiracy forthe defendantand her co-conspiratorsto

   lmjustlyemichthemselvesby,nmongotherthings:(1)offering,paying,soliciting,andreceiving
   kickbacks and bribes to patientrecruiters in exchange for referring M edicare beneficiaries to

   M aggyPharmacytoserveaspatients'
                                  ,(2)offeringandpayingldckbacksandbribestoM edicare
   beneficiariesinretunzfprallowingM aggyPhnrmacytobillMedicare,(3)submittingandcausing
   the subm ission of false and fraudulent claim s to M edicare for prescription drugs pum ortedly

   providedtoMedicarebeneticiariesbyMaggyPhannacy,(4)concealingthepaymentandreceipt
   ofkickbacksandfraudproceeds,atld(5)usingthefraudproceedsandldckbacksfortheirown
   use and benefit,the use and benefitofothers,and to furtherthe conspiracy.

                         TheM anner and M eans oftheC onspiracy

           The m nnner and m eans by which tlze defendant and her co-conspirators sought to

    accom plish thepurpose ofthe conspiracy included,am ong others,the follow ing:
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 5 of 10




                 YANA YSIDE LO S AN GELE S BA TISTA ,a/k/a çlYahaisy B atista Lleor''and

   her co-conspirators offered and paid kickbacksand bribesto M edica'
                                                                     re beneficiaries in return for

   thebeneficiariesallowing M aggy Pharm acy tobillforprescriptionson theirbehalf.

                 YA NAY SI DE LO S AN GELES BATISTA , a/k/a KY anaisy Batista Lleo,''

   received kickbacksforrecruiting and refening M edicare beneficiariesto M agg'
                                                                               y Phnrm acy.

          13. YANAYSIDE LOS ANGELES BATISTA,a/k/a SsYanaisy Batista Lleoc and
   herco-conspiratorssubm itted and caused the subm ission ofclaim sto M edicarewhich falsely and

   fraudulently represented that the recruited M edicare beneficiaries received prescription drugs

   when they did not.

                 Based on those claim s,M edicare m ade over-paym ents to M aggy Phnrmacy of

   approximately $77h,000.YANAYSIDE LOS ANGELES BATISTA,a/k/a çiYanaisy Batista
   Lleo,''and her co-conspirators used these proceeds for their own use and benetit,the use and

   beneftofothers,and to furtherthe conspiracy.

                                       OvertA cts

          Infurtheranceoftheconspiracy,andtoaccomplishitsobjectsandpup ose,atleastoneof
   theco-conspiratorscom mittedand causedto becommitled,in theSouthern DistrictofFlorida,at

   leastone ofthe follow ing overtacts,nm ong others:

                 On or aboutApril 1,2017,YANA YSI DE LO S A NG ELES BA TISTA ,a/k/a

   tiYanaisy Batista Lleo,''received $800 from M aggy Phnrmacy as a kickback paym ent for
   referring M edicarebenefciariesto serve aspatientsatthephnnnacy.

          2.     On or aboutM arch 1,2018,YANA YSI DE L OS A NG ELES BATISTA,a/k/a

   RYanaisy Batista Lleo,''received $1,000 from M aggy Pharmacy as a ldckback payment for
   referring M edicare beneficiariesto serve aspatients atthepharm acy.
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 6 of 10




                  On or aboutApril 1,2018,YA NAY SI DE LO S AN GELES BA TISTA ,a/k/a

   tdYanaisy Batista Lleo,''received $1,000 from M aggy Pharmacy as a kickback paym ent for
   refeningM edicarebeneficiariesto serveaspatientsatthephnrmacy.

          A 11in violation ofTitle 18,U nited StatesCode,Section 371.

                                           FOR FEITURE
                                          (18U.S.C.j982)
                  The allegations contained in this Inform ation are hereby re-alleged and by this

   reference fully incorporated herein for the purpose ofalleging forfeiture to the U nited States of

   certain property in which the defendant, YAN AY SI D E LO S A NG ELES BA TISTA ,a/k/a

   EsY anaisy Batista Lleo,''hasan interest.

                  Upon conviction ofa conspiracy to violateTitle 42,United StatesCode,Section

   1320a-7b@),asalleged inthisInformation,thedefendantshallforfeitto,theUnitedStatesany
   property,realorpersonal,thatconstitutesorisderived,directly orindirectly,from grossproceeds

   traceable to the com m ission of the offense pursuant to Title 18,U n
                                                                       'ited States Code, Section

   982(a)(7).
                  Thepropertysubjecttoforfeitureasaresultoftheallegedoffenseincludes,butis
   notlimited to,a stlm of$34,800 in United Statescurrency,which amotmtisequalto the gross
   proceedstraceableto the comm ission ofthe violation alleged in thisInformation and which m ay

   besoughïasaforfeituremoneyjudgment.
                  Ifanyofthepropertysubjecttoforfeittge,asaresultofanyactoromissionofthe
   defendant:

                  (a)    cnnnotbelocated upontheexerciseofduediligence;
                  (b)    hasbeentlansferredorsoldto,ordepositedwithathirdparty;
                  (c)    hasbeenplacedbeyondthejuzisdictionoftheCourt;
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 7 of 10




                  (d)   hasbeensubstantiallydiminishedinvalue;or
                  (e)   hasbeeù commingledwithotherpropeo whichcnnnotbesubdivided
                        w ithoutdifticulty;

   the United Statesshallbe entitled to forfeiture ofsubstitute property undertheprovisions ofTitle

   21,UnitedStatesCode,Section 853(p).
          Al1pursuantto Title 18,United StatesCode,Section 982(a)(7);mld theproceduresset
   fol'
      th atTitle 21,U nited States Code,Section 853,asincorporated by Title 18,U nited StatesCode,

   Section982(b)(1).



          .   W .. . - Vr:
              .

   JUAN AN TON IO O ON ZM EZ
   ACTFNG UNITED STATESATTORNEY


                          I
   CHRIST PH        J. LA RK
   ASSISTAXT UNITED STATES ATTORNEY
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 8 of 10


                                           UNITED STATESDISTRICT Ctltm '
                                           SOUTHERNDISTRICT OFFLORIDA

  X TED STATESO FAG W CA                               CASE NO.
  V.
  YANAYSIDE LOS ANGELES BATISTA,                       CERTIFICATE OF TRIAL ATTO RNEY.
   a/lda ''
          Yanaisy Batista Lleo'
                              ',
                                                       SupersedingCaseInformation:
                Defendant.                  /
     CourtDivision:tselectOne)                        Newdefendantts) r-1Yes I
                                                                             ''-INo
    FZ-Miami r-lKeyWest S FT'  L                      Numberofnewdefendants
   I--IWPB N FTP                                      Totalnumberofcounts
        1.Ihavecarefullyconsidered theallegationsoftheindictment,thenumberofdefendants,thenum berofproh ble
          witnessesandthelegalcom plexitiesoftheIndictment/lnfonnationattachedhereto.
        2.1mn awarethattheinformationsupplied onthisstatem entwillberelied uponby theJudgesofthisCourtin
          settingtheircalendarsindschedulingcriminaltrialstpderthemandateoftheSpeedy TrialAck
          Title28U.S.C.Section 3161.
        3.lnterpreter:(YesorNo)Yes
          Listlanguageand/ordialect SPANISH
        4.Thiscasewilltake 0 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
             (Checkonlyone)                          '(Checkonlyone)
         I 0to5days              gd                   Petty             E1
         11 6to 10days           E7I                  Minor             L1
         I1I l1to20days          g7l                  Misdemeanor       (71
         IV 21to60days           III                  Felony            Nz
         V 61daysandover         E7I
        6.HasthiscasepreviousiybeenfiledinthisDistrictCourt? (YesorNo) NO
           lfyes:Judge                                CaseNo.
           (At
             lachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           Ifyes:M agistrateCase No.
           Relatedmiscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodya.
                                      sof
           Rule20 from theDistrictof Florida
           Isthisapotentialdeathpenaltyca-
                                         se?(YesorNo) No
        7. Doesthiscase originatefrom am atlerpending intheCentralRegion oftheU.S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8.Doestlziscase originatefrom amatlerpending intheNorthernRegion of$heU.S.Attorney'sOfficepriorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9.Doesthiscase originatefrom amatterpending intheCentralRegion oftheU.S.Atlorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No

                                                                                             #
                                                                               :   .         *


                                                                  C HRIST      HER J.CLARR
                                                                                   .

                                                                  ApsistantUnited StatesAttorney
                                                                  FLA BarNo.       588040
*penalt.yShcett
              s)attachd                                                                            REV 3/19/21
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 9 of 10




                            U NITED STATES'DISTRICT CO URT
                            SOUTH ERN DISTR ICT O F FLORIDA

                                       PEN ALTY SHEET

   Defendant'sNam e: YanaysiDeLosAnzelesBatista a/k/atY
                                                      -anaisy Batista Lleo''
   Case No:

   Count#:1

   Consniracy to D efraud theUnited States and Pay and ReceiveH ealth CareK ickbacks

   Title 18.United StatesCode.Section 371

   WM ax.Penalty;      Five(5)YearsImprisonnnent,$250,000fine




   *Refers only to possible term ofincarceration,does notincludepossible fines,restitution,
   specialassessm ents,parole term s,or forfeituresthatm ay beapplicable.
                            /
Case 1:21-cr-20347-CMA Document 1 Entered on FLSD Docket 06/14/2021 Page 10 of 10




AO455(Rev.01/09)WaiverofanIndictment                                                                   .

                                U NITED STATES D ISTRJCT C OURT
                                                   forthe
                                          Southem DistrictofFlorida

               United StatesofAmerica
                           M.                              CaseN o.
         YANAYSIDE LO S ANGELES BATISTA
             a/k/a 'Yanaisy Batista LIeo''
                                         ,
                       Defendant
                                        W AW ER OF AN INDICTM ENT

       IunderstandthatIhavebeen accusedofoneormoreoffensespunishableby imprisonmentformorethan one
year. lwasadvised in opencourtofmy rightsandtheriatureoftheproposed chargesagainstme.

       ARerreceiving thisadvice,lwaivemyrighttoprosecution by indictmentandconsentto prosecutionby
infonnation.



D ate:




                                                                       Signatureofde#ndant'
                                                                                          sattorney

                                                                      Printednameofde
                                                                                    jèndant'
                                                                                           sattorney


                                                                             Judge'5.signature


                                                                        Judge'
                                                                             sprintednameand title
